Case: 11-15674         Date Filed: 07/30/2012   Page: 1 of 5

                                                                       [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-15674
                                        Non-Argument Calendar
                                      ________________________

                              D.C. Docket No. 0:11-cr-60171-MGC-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                   Plaintiff-Appellee,

                                               versus

UBIRAJARA EUGENIO SILVA,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                            (July 30, 2012)

Before BARKETT, PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 11-15674     Date Filed: 07/30/2012   Page: 2 of 5

      Ubirajara Eugenio Silva appeals his 41-month sentence, imposed at the low

end of the applicable guideline range, after pleading guilty to one count of reentry

of a deported alien, in violation of 8 U.S.C. § 1326(a), (b)(2). On appeal, Silva

argues that his sentence was both procedurally and substantively unreasonable.

Silva contends that the district court emphasized the need to deter him from future

criminal conduct to the detriment of all the other 18 U.S.C. § 3553(a) factors.

Silva also contends that the 41-month sentence was unreasonably harsh given the

age of his prior conviction and his poor health.

      We review the reasonableness of a sentence imposed by the district court

under a deferential abuse of discretion standard of review. Gall v. United States,

552 U.S. 38, 41, 128 S. Ct. 586, 591 (2007). “We may set aside a sentence only if

we determine, after giving a full measure of deference to the sentencing judge, that

the sentence imposed truly is unreasonable.” United States v. Irey, 612 F.3d 1160,

1191 (11th Cir. 2010) (en banc).

      The district court must impose a sentence “sufficient, but not greater than

necessary, to comply with the purposes” listed in 18 U.S.C. § 3553(a)(2),

including the need to reflect the seriousness of the offense, promote respect for the

law, provide just punishment for the offense, deter criminal conduct, and protect

the public from the defendant's future criminal conduct. 18 U.S.C. § 3553(a)(2).

                                          2
              Case: 11-15674     Date Filed: 07/30/2012    Page: 3 of 5

In imposing a particular sentence, the court must consider the nature and

circumstances of the offense, the history and characteristics of the defendant, the

kinds of sentences available, the applicable guideline range, and any pertinent

policy statements of the Sentencing Commission. Id. § 3553(a)(1), (3)-(5). While

the district court must consider all of the factors listed in § 3553 and give an

explanation for the sentence imposed, the district court need not discuss each

factor explicitly. United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir.

2008). “An acknowledgment the district court has considered the defendant’s

arguments and the § 3553(a) factors will suffice.” Id.

      In reviewing the reasonableness of a sentence, we first ensure that the

sentence was procedurally reasonable, meaning the district court properly

calculated the guideline range, treated the Guidelines as advisory, considered the

§ 3553(a) factors, did not select a sentence based on clearly erroneous facts, and

adequately explained the chosen sentence. Gall, 552 U.S. at 51, 128 S. Ct. at 597.

Once the Court determines that a sentence is procedurally sound, it examines

whether the sentence was substantively reasonable in light of the totality of the

circumstances. Id.

      The party who challenges the sentence bears the burden to show it is

unreasonable in light of the record and the § 3553(a) factors. United States v.

                                           3
              Case: 11-15674      Date Filed: 07/30/2012   Page: 4 of 5

Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). Although we do not automatically

presume a sentence falling within the guideline range to be reasonable, we

ordinarily expect such a sentence to be reasonable. United States v. Hunt, 526

F.3d 739, 746 (11th Cir. 2008).

      We reverse only if left with the firm conviction that the district court

committed a clear error of judgment in weighing the § 3553(a) factors by arriving

at a sentence that lies outside the range of reasonable sentences dictated by the

facts of the case. Irey, 612 F.3d at 1190. For instance, a district court’s

unjustified reliance upon any one § 3553(a) factor may be a “symptom” of an

unreasonable sentence. See United States v. Crisp, 454 F.3d 1285, 1292 (11th Cir.

2006).

      Silva’s sentence is both procedurally and substantively reasonable. As to

procedural reasonableness, both parties agree that the district court properly

calculated the guideline range. Although Silva asserts that the district court

considered only the need for individual deterrence to the detriment of all other

§ 3553(a) factors, the record does not support this contention. The district court

listened to Silva’s arguments about his poor health and the age of his prior

conviction but ultimately concluded that the guideline range of 41 to 51 months

reflected the § 3553(a) factors. While the court mentioned only the need to deter

                                          4
               Case: 11-15674      Date Filed: 07/30/2012   Page: 5 of 5

Silva from unlawfully reentering the United States in explaining the sentence, the

court was under no obligation to discuss separately each factor found in § 3553(a).

Gonzalez, 550 F.3d at 1324.

      The sentence was also substantively reasonable. The weight accorded to

any particular factor under § 3553(a) is left to the sound discretion of the district

court absent a clear error of judgment. Irey, 612 F.3d at 1190. Silva argues that

several factors, including his health, justified a downward adjustment. The record

shows that the court considered these factors but found the need for deterrence of

greater importance. The district court explained that Silva had been deported

twice before and that lesser remedies had clearly failed to deter him from

unlawfully reentering the United States. In light of the record, Silva has not met

his burden of showing an abuse of discretion. Accordingly, we affirm the

sentence as both procedurally and substantively reasonable.

      AFFIRMED.1




      1
             Silva’s request for oral argument is DENIED.

                                            5